Clarkson, J.,
dissenting: Property owners facing on streets of a city and merchants doing business in stores located thereon have certain rights which the governing body of a municipality is the forum that should determine, and the limitation of the use of the street must not be arbitrary, unreasonable or unjustly discriminatory. A one-man power, a city manager, in his discretion, as in this case, should have no such power over the streets of a city. It is elementary that it is contrary to the genius of a free and independent people.